Name: 2009/336/EC: Commission Decision of 20Ã April 2009 setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) NoÃ 58/2003
 Type: Decision
 Subject Matter: EU institutions and European civil service;  communications;  culture and religion;  management;  teaching;  education;  employment
 Date Published: 2009-04-21

 21.4.2009 EN Official Journal of the European Union L 101/26 COMMISSION DECISION of 20 April 2009 setting up the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (2009/336/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) By means of Commission Decision 2005/56/EC (2), the Commission created the Education, Audiovisual and Culture Executive Agency (hereinafter referred to as the Agency) and entrusted it with the management of Community action in the fields of education, audiovisual and culture. (2) Subsequently, the Commission amended the Agency's remit on several occasions, extending it to cover the management of new projects and programmes. (3) The introduction of new amendments means that, for reasons of clarity, Decision 2005/56/EC has to be replaced by this Decision. (4) Regulation (EC) No 58/2003 empowers the Commission to set up executive agencies in accordance with the general statute laid down by that Regulation and to entrust them with certain management tasks relating to one or more Community programmes. (5) The purpose of empowering the Commission to set up executive agencies is to allow it to focus on its core activities and functions, which cannot be outsourced, without relinquishing control over, or ultimate responsibility for, activities managed by the said executive agencies. (6) Management of certain centralised strands of a number of programmes in the fields of education, audiovisual and culture involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (7) The delegation, to an executive agency, of tasks related to implementation of the programme is possible with a clear separation between, on the one hand, the project programming stages and the adoption of funding decisions, which should be carried out by the Commission, and, on the other hand, the project implementation, which can be entrusted to an executive agency. (8) The setting up of an executive agency affects neither the delegation by the Council to the Commission of the management of certain phases of action under the various programmes nor the delegation of management tasks to national agencies under certain programmes. (9) A cost-benefit analysis carried out for that purpose has shown that using an executive agency to manage certain centralised strands of programmes in the fields of education and culture is the most advantageous of the options available, both in financial and in non-financial terms. (10) The programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) is part of the agency's current mandate; this programme expired on 31 December 2008 and was replaced, for the period 1 January 2009 to 31 December 2013, by the Erasmus Mundus action programme 2009-2013 for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (hereinafter referred to as Erasmus Mundus II). (11) An external evaluation completed in February 2009 by the Commission showed that the use of an executive agency was the best solution for managing Erasmus Mundus II. The evaluation therefore recommended that the agency's mandate be extended to include the management of this programme. (12) Commission Regulation (EC) No 1653/2004 (3) establishes a standard financial regulation for executive agencies pursuant to Regulation (EC) No 58/2003. (13) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies. (14) Decision 2005/56/EC should be repealed, HAS DECIDED AS FOLLOWS: Article 1 Establishment of the Agency 1. An executive agency (hereinafter referred to as the Agency) for the management of Community action in the fields of education, audiovisual and culture, the statute and main operating rules of which are laid down in Regulation (EC) No 58/2003, is hereby established. 2. The name of the Agency shall be the Education, Audiovisual and Culture Executive Agency. Article 2 Location The Agency shall be located in Brussels. Article 3 Duration The Agency is hereby established for the period beginning on 1 January 2005 and ending on 31 December 2015. Article 4 Objectives and tasks 1. The Agency is hereby entrusted with the management of certain strands of the following Community programmes: 1. projects in the field of higher education eligible for funding under the provisions on economic aid for certain countries of central and eastern Europe (phare), as provided for in Council Regulation (EEC) No 3906/89 (4); 2. the programme encouraging the development and distribution of European audiovisual works (MEDIA II  Development and distribution) (1996-2000), approved by Council Decision 95/563/EC (5); 3. the training programme for professionals in the European audiovisual programme industry (MEDIA II  Training) (1996-2000), approved by Council Decision 95/564/EC (6); 4. the second phase of the Community action programme in the field of education Socrates (2000-2006), approved by Decision No 253/2000/EC of the European Parliament and of the Council (7); 5. the second phase of the Community vocational training action programme Leonardo da Vinci (2000-2006), approved by Council Decision 1999/382/EC (8); 6. the Youth Community action programme (2000-2006), approved by Decision No 1031/2000/EC of the European Parliament and of the Council (9); 7. the Culture 2000 programme (2000-2006), approved by Decision No 508/2000/EC of the European Parliament and of the Council (10); 8. projects in the field of higher education eligible for funding under the provisions on assistance for the partner States of Eastern Europe and Central Asia (2000-2006), as provided for in Council Regulation (EC, Euratom) No 99/2000 (11); 9. projects in the field of higher education eligible for funding under the provisions on assistance for Albania, Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia, Montenegro, Serbia and Kosovo (UNSCR 1244) (2000-2006), approved under Council Regulation (EC) No 2666/2000 (12); 10. projects in the field of higher education eligible for funding under the provisions on financial and technical measures to accompany the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (MEDA), approved under Council Regulation (EC) No 2698/2000 (13); 11. the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006), approved by Council Decision 1999/311/EC (14); 12. projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing a programme of cooperation in the field of higher education and vocational education and training (2001-2005), approved by Council Decision 2001/196/EC (15); 13. projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada renewing a cooperation programme in the field of higher education and training (2001-2005), approved by Council Decision 2001/197/EC (16); 14. the programme to encourage the development of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001-2006), approved by Council Decision 2000/821/EC (17); 15. the training programme for professionals of the European audiovisual programme industry (MEDIA  Training) (2001-2006), approved by Decision No 163/2001/EC of the European Parliament and of the Council (18); 16. the multiannual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) (2004-2006), approved by Decision No 2318/2003/EC of the European Parliament and of the Council (19); 17. the Community action programme to promote active European citizenship (civic participation) (2004-2006), approved by Council Decision 2004/100/EC (20); 18. the Community action programme to promote bodies active at European level in the field of youth (2004-2006), approved by Decision No 790/2004/EC of the European Parliament and of the Council (21); 19. the Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004-2006), approved by Decision No 791/2004/EC of the European Parliament and of the Council (22); 20. the Community action programme to promote bodies active at European level in the field of culture (2004-2006), approved by Decision No 792/2004/EC of the European Parliament and of the Council (23); 21. the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008), approved by Decision No 2317/2003/EC of the European Parliament and of the Council (24); 22. projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing the programme of cooperation in the field of higher education and vocational education and training (2006-2013), approved by Council Decision 2006/910/EC (25); 23. projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada establishing a cooperation framework in the fields of higher education, training and youth (2006-2013), approved by Council Decision 2006/964/EC (26); 24. the action programme in the field of lifelong learning (2007-2013), approved by Decision No 1720/2006/EC of the European Parliament and of the Council (27); 25. the Culture programme (2007-2013), approved by Decision No 1855/2006/EC of the European Parliament and of the Council (28); 26. the Europe for Citizens programme to promote active European citizenship (2007-2013), approved by Decision No 1904/2006/EC of the European Parliament and of the Council (29); 27. the Youth in Action programme (2007-2013), approved by Decision No 1719/2006/EC of the European Parliament and of the Council (30); 28. the support programme for the European audiovisual sector (MEDIA 2007) (2007-2013), approved by Decision No 1718/2006/EC of the European Parliament and of the Council (31); 29. the Erasmus Mundus (II) action programme 2009-2013 for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries, approved by Decision No 1298/2008/EC of the European Parliament and of the Council (32); 30. projects in the field of higher education eligible for funding under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Council Regulation (EEC) No 443/92 (33); 31. projects in the fields of higher education and youth eligible for funding under the provisions of the Instrument for Pre-Accession Assistance (IPA), established by Council Regulation (EC) No 1085/2006 (34); 32. projects in the field of higher education eligible for funding under the provisions of the European neighbourhood and partnership instrument, created by Regulation (EC) No 1638/2006 of the European Parliament and of the Council (35); 33. projects in the field of higher education eligible for funding under the provisions of the financing instrument for development cooperation, established by Regulation (EC) No 1905/2006 of the European Parliament and of the Council (36); 34. projects in the field of higher education and youth eligible for funding under the provisions of the financing instrument for cooperation with industrialised and other high-income countries and territories, established by Council Regulation (EC) No 1934/2006 (37); 35. projects in the field of higher education eligible for funding from the European Development Fund, pursuant to the Partnership Agreement between members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (Council Decision 2003/159/EC (38)), as amended by the Agreement signed in Luxembourg on 25 June 2005 (Council Decision 2005/599/EC (39)). 2. The Agency shall be responsible for the following tasks for the management of the Community programme strands referred to in paragraph 1: (a) managing, throughout their duration, the projects implementing the Community programmes entrusted to it, on the basis of the annual work programme which serves as a funding decision with regard to grants and contracts in the fields of education, audiovisual and culture and is adopted by the Commission, or on the basis of specific funding decisions adopted by the Commission, and the necessary checks to that end, by adopting the relevant decisions where the Commission has empowered it to do so; (b) adopting the instruments of budget implementation for revenue and expenditure and carrying out, where the Commission has empowered it to do so, some or all of the operations necessary for the management of the Community programmes and, in particular, those linked to the award of grants and contracts; (c) gathering, analysing and passing on to the Commission all the information needed to guide the implementation of the Community programmes; (d) the implementation, at Community level, of the network of information on education in Europe (Eurydice) for the collection, analysis and dissemination of information and the production of studies and publications. 3. The Agency may be empowered by the Commission, after receiving the opinion of the Committee for Executive Agencies, to carry out tasks of the same type under Community programmes in the fields of education, audiovisual and culture, within the meaning of Article 2 of Regulation (EC) No 58/2003, other than those referred to in paragraph 1. 4. The Commission Decision delegating authority to the Agency shall set out in detail all the tasks entrusted to it and shall be amended should any additional tasks be entrusted to the Agency. It shall be forwarded, for information purposes, to the Committee for Executive Agencies. Article 5 Organisational structure 1. The Agency shall be managed by a Steering Committee and a Director appointed by the Commission. 2. The members of the Steering Committee shall be appointed for two years. 3. The Director of the Agency shall be appointed, in principle, for four years. The term of his or her mandate shall take into account the period envisaged for carrying out the Community programmes whose management is delegated to the Agency. Article 6 Grant Without prejudice to any other revenue, the Agency shall receive, for its operation, a grant entered in the General Budget of the European Union and resources from the European Development Fund. This grant and these resources shall be taken from the funds allocated to the programmes referred to in Article 4(1) and, if necessary, from the funds allocated to other Community programmes the implementation of which has been entrusted to the Agency pursuant to Article 4(3). Article 7 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the programmes for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 8 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Regulation (EC) No 1653/2004. Article 9 Repeal Decision 2005/56/EC is hereby repealed. References to the repealed Decision shall be construed as references to this Decision. Done at Brussels, 20 April 2009. For the Commission JÃ ¡n FIGEÃ ½ Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 24, 27.1.2005, p. 35. (3) OJ L 297, 22.9.2004, p. 6. (4) OJ L 375, 23.12.1989, p. 11. (5) OJ L 321, 30.12.1995, p. 25. (6) OJ L 321, 30.12.1995, p. 33. (7) OJ L 28, 3.2.2000, p. 1. (8) OJ L 146, 11.6.1999, p. 33. (9) OJ L 117, 18.5.2000, p. 1. (10) OJ L 63, 10.3.2000, p. 1. (11) OJ L 12, 18.1.2000, p. 1. (12) OJ L 306, 7.12.2000, p. 1. (13) OJ L 311, 12.12.2000, p. 1. (14) OJ L 120, 8.5.1999, p. 30. (15) OJ L 71, 13.3.2001, p. 7. (16) OJ L 71, 13.3.2001, p. 15. (17) OJ L 336, 30.12.2000, p. 82. (18) OJ L 26, 27.1.2001, p. 1. (19) OJ L 345, 31.12.2003, p. 9. (20) OJ L 30, 4.2.2004, p. 6. (21) OJ L 138, 30.4.2004, p. 24. (22) OJ L 138, 30.4.2004, p. 31. (23) OJ L 138, 30.4.2004, p. 40. (24) OJ L 345, 31.12.2003, p. 1. (25) OJ L 346, 9.12.2006, p. 33. (26) OJ L 397, 30.12.2006, p. 14. (27) OJ L 327, 24.11.2006, p. 45. (28) OJ L 372, 27.12.2006, p. 1. (29) OJ L 378, 27.12.2006, p. 32. (30) OJ L 327, 24.11.2006, p. 30. (31) OJ L 327, 24.11.2006, p. 12. (32) OJ L 340, 19.12.2008, p. 83. (33) OJ L 52, 27.2.1992, p. 1. (34) OJ L 210, 31.7.2006, p. 82. (35) OJ L 310, 9.11.2006, p. 1. (36) OJ L 378, 27.12.2006, p. 41. (37) OJ L 405, 30.12.2006, p. 41; corrected by OJ L 29, 3.2.2007, p. 16. (38) OJ L 65, 8.3.2003, p. 27. (39) OJ L 209, 11.8.2005, p. 26.